MEMORANDUM **
Lolita Abille, a former civilian Navy employee, filed suit claiming discrimination and failure to accommodate in violation of the Rehabilitation Act and the Americans with Disabilities Act (“ADA”); retaliation, disparate treatment race and sex discrimination, and a hostile work environment in violation of Title VII; and intentional infliction of emotional distress or “outrage” *730under Washington state law. Because the parties are familiar with the underlying facts, we do not recite them here.
Abille cannot bring a claim under the ADA because employees of the Navy are federal employees specifically excluded from the ADA and covered instead by the Rehabilitation Act. See 42 U.S.C. § 12111(5)(B)(i). The district court correctly dismissed Abille’s state tort claim because Abille failed to state a claim for “outrage” in her complaint, and, in any event, she could not prevail as a matter of law because Abille did not identify any “outrageous and extreme” conduct on the part of her employer beyond “ ‘rough language, unkindness, and lack of consideration.’ ” Birklid v. Boeing Co., 127 Wash.2d 853, 904 P.2d 278, 287 (1995) (quoting Grimsby v. Samson, 85 Wash.2d 52, 530 P.2d 291, 295 (1975)). As to Abille’s remaining claims, we affirm for the reasons provided by the district court in its Order of June 15, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.